
	

114 HCON 85 IH: Condemning the senseless murder and wounding of 18 people, sons, daughters, fathers, mothers, uncles, aunts, cousins, students, and teachers, in Roseburg, Oregon on October 1, 2015.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. DeFazio (for himself, Mr. Walden, Mr. Blumenauer, Mr. Schrader, and Ms. Bonamici) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Condemning the senseless murder and wounding of 18 people, sons, daughters, fathers, mothers,
			 uncles, aunts, cousins, students, and teachers, in Roseburg, Oregon on
			 October 1, 2015.
	
	
 Whereas, on October 1, 2015, an armed gunman opened fire on the Umpqua Community College campus in Roseburg, Oregon, killing nine and wounding nine others;
 Whereas acts of heroism and sacrifice for the safety and sake of others were demonstrated by deceased and surviving victims;
 Whereas the first responders were swift and professional in their response to the initial call, thereby avoiding even more bloodshed; and
 Whereas local, State, and Federal law enforcement, firefighter, and medical service professionals performed their duties with utmost skill and coordination; Now, therefore, be it
	
 That Congress— (1)offers condolences to the families and friends of those who were murdered and expresses its hope for the swift and complete recovery of those who were wounded;
 (2)applauds the swift response and professional conduct of the first responders to the scene, and the investigating officers following, including local, State, and Federal officials and others who offered their support and assistance; and
 (3)remains committed to reducing the likelihood of this kind of event happening again.  